Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed May 20, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it fails to be on the SB/08 form.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The documents on the IDS filed on May 20, 2021 fail to be in compliance with CFR 1.98 as it not on the SB/08 form and therefore not a proper IDS. It fails to have a space next to each document to be considered, the examiner’s initials.
Please find, pursuant to 37 C.F.R. § 1.98(a)(1), the enclosed Form SB/08 that contains a
list of patents, publications or other references that are known by the attorney of record or have come to the attention of one or more of the individuals designated in 37 C.F.R. § 1.56(c).

§ 1.98 Content of information disclosure statement.

 (1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include:
(i) The application number of the application in which the information disclosure statement is being submitted;
(ii) A column that provides a space, next to each document to be considered, for the examiner's initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos.16/239000 and 15/287208, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicant’s disclosure fails to provide support for claim 6. 

Claim 6: The system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to: determine a relationship between the first content item and a third content item; and based on the relationship between the first content item and the third content item, determine to not provide the third content item to the client device for storage on the client device.

	See the discussion under 112 rejection for further explanation.
Applicants disclosure fails to provide support for claim 20.
20. The non-transitory computer readable medium of claim 15, wherein: providing the second content item for storage on the client device causes the client device to remove a previously stored content item from the storage of the client device, the previously stored content item comprising a content identifier corresponding to the second content item and associated with a content pointer that identifies the location of the content item within the content management system.
	
A review of the disclosure of the prior continuation applications, 16/801099, 15/690126 and  14/247436 are identical and also do not provide support for claims 6 and 20.  See the discussion under 112 for further explanation for these claims


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A review of the disclosure fails to provide support for claim 6, which recites, 
Claim 6: The system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to: determine a relationship between the first content item and a third content item; and based on the relationship between the first content item and the third content item, determine to not provide the third content item to the client device for storage on the client device.

	As per claim 6, a thorough review of the disclosure may show a relationship between multiple contents, however fails to shows a concepts of not providing the item based on the relationship based upon the first and third item.  A review of applicants disclosure shows a relationship between content items per [0106]; 
”  

Although the specification describes relationship between content items, it fails to provide support for not providing the content item to the user based on the relationship between the first and third content items. 

A review of the disclosure fails to provide support for claim 20, which recites, 
20. The non-transitory computer readable medium of claim 15, wherein: providing the second content item for storage on the client device causes the client device to remove a previously stored content item from the storage of the client device, the previously stored content item comprising a content identifier corresponding to the second content item and associated with a content pointer that identifies the location of the content item within the content management system.

As per claim 20, applicants disclosure may provide support for removing duplicate content [0107], however fail to provide support for removing the content identifier which is previously stored and corresponds to the both the second content item and associated content pointer on the client device, as claimed. 
[0107] Data store 118 may, in some embodiments, decrease the amount of storage space required by identifying duplicate content items or duplicate chunks of content items. Instead of storing multiple copies, data store 118 may store a single copy of content item 134 and then use a pointer or other mechanism to link the duplicates to the single copy. 

See MPEP 2163 B. New or Amended Claims: MPEP New or amended claims which
introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); /n re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) in view of McIntyre (US 7,467,160)

As per claim 1, Sivan discloses a system comprising:
at least one processor; and (Col 7 lines 22-42)
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to:
maintain, within a content management system, a collection of content items; (Col 4 lines 18-32;  A high-resolution graphic file 10 contains 2000.times.1600 pixels for storing a high-resolution reference image on a Web server. Also stored on the Web server is a corresponding low-resolution graphic file 11 of a low-resolution reference image being sixteen times smaller than the high-resolution graphic file 10)
determine that the user accessed a first content item from the collection of content items via a client device; (Col 4 lines 33-65;  The low-resolution graphic file 11 is compressed in accordance with JPEG format and downloaded through the Internet to a client. The client decompresses and displays on the display device the corresponding low-resolution reference image … Upon selecting the portion 13, the client calculates size data uniquely specifying the portion 13. For example, the size data may include the upper left and 
determine a relationship between the first content item and a second content item from the collection of content items; and(Col 4 line 66 – Col 5 line 8; Having uploaded the size data from the client to the server, the selected portion of the high-resolution graphic image file is extracted from the Web server and downloaded to the client. Thus, in the above example, the 200,000 pixels in the high-resolution image file corresponding to the 12,500 pixels in the selected portion are downloaded to the client where they are displayed on the display device.)
provide, to the client device, the second content item for storage on the client device based on the relationship between the first content item and the second content item, (Col 4 line 66 – Col 5 line 8; Having uploaded the size data from the client to the server, the selected portion of the high-resolution graphic image file is extracted from the Web server and downloaded to the client. Thus, in the above example, the 200,000 pixels in the high-resolution image file corresponding to the 12,500 pixels in the selected portion are downloaded to the client where they are displayed on the display device.)
wherein providing the second content item to the client device is automatically performed in a background process. ( Col 7 lines 43-54; 9) The HTTP server extension 38 is a servlet, for example, which handles communication with the HTTP server 37, the image processor 39 and the image database 40. The servlet is written in Java and can be described as an extension to the HTTP server 37, which runs constantly in the background and monitors requests from clients. When a client request is received by the HTTP server 37, it is passed to the servlet. The 
Sivan fails to disclose content items associated with a user.  
McIntyre discloses content items associated with a user.  McIntyre discloses content items associated with a user.  (Col 5 lines 24-60; The user computer 10 is provided with appropriate software for allowing controlled access to a high resolution image media collection, such as a database, stored on memory storage device 14. The high resolution image media collection comprises at least one high resolution image media file and as previously discussed can include associated digital data. A low resolution copy of each high resolution digital image file along with any associated meta data/information (the combination of both files hereinafter referred to as the user low resolution image collection) is electronically sent to the service provider 80 for storage at the service provider 80 and is associated with the user)
 	It would have been obvious before the effective filing date of the invention for the teachings of Sivan to be modified so that the low and high resolution stored in the server are associated with a user.  The benefits of doing so would have been to assist in reestablishing the high resolution images at the user computer with little or no cost to the user in the event of a failure of a user memory storage device (McIntyre, Col 2 lines 40-46)

As per claim 2, Sivan / McIntyre disclose the system of claim 1.  Sivan discloses wherein determining the relationship between the first content item and the second content item comprises determining an organization relationship between the first content item and the second content item. (Col 4 line 66 – Col 5 line 8; Thus, in the above example, the 200,000 pixels in the high-resolution image file corresponding to the 12,500 pixels in the selected portion are downloaded to the client where they are displayed on the display device)



As per claim 7, Sivan / McIntyre disclose the system of claim 1.  Sivan discloses wherein the first content item and the second content item are image files. ((Col 4 lines 18-32;  A high-resolution graphic file 10 contains 2000.times.1600 pixels for storing a high-resolution reference image on a Web server. Also stored on the Web server is a corresponding low-resolution graphic file 11 of a low-resolution reference image being sixteen times smaller than the high-resolution graphic file 10)

As per claim 8, Sivan discloses a method comprising:
identifying a second content item from the collection of content items based on the user accessing the first content item; and (Col 4 lines 33-65; Upon selecting the portion 13, the client calculates size data uniquely specifying the portion 13. For example, the size data may include the upper left and lower right coordinates 14 and 15, respectively, of the portion 13; Col 4 line 66 – Col 5 line 8; Having uploaded the size data from the client to the server, the selected 
providing, to the client device, the second content item for storage on the client device, wherein providing the second content item to the client device is automatically performed in a background process. (Col 4 line 66 – Col 5 line 8; Having uploaded the size data from the client to the server, the selected portion of the high-resolution graphic image file is extracted from the Web server and downloaded to the client. Thus, in the above example, the 200,000 pixels in the high-resolution image file corresponding to the 12,500 pixels in the selected portion are downloaded to the client where they are displayed on the display device.)
determine that the user accessed a first content item from the collection of content items via a client device; (Col 4 lines 33-65;  The low-resolution graphic file 11 is compressed in accordance with JPEG format and downloaded through the Internet to a client. The client decompresses and displays on the display device the corresponding low-resolution reference image … Upon selecting the portion 13, the client calculates size data uniquely specifying the portion 13. For example, the size data may include the upper left and lower right coordinates 14 and 15, respectively, of the portion 13; Col 4 line 66 – Col 5 line 8; Having uploaded the size data from the client to the server, the selected portion of the high-resolution graphic image file is extracted from the Web server and downloaded to the client; Note: the server determines the user accessed the first content item upon receipt of the size data from the client as the size data that is calculated based upon the selection of the portion of the content by the user)


McIntyre discloses maintaining, within a content management system, a collection of content items associated with a user account; and  (Col 5 lines 24-60; One way in which an image can be associated with a user is the addition of metadata to the image media files(s) that reflects a specific user identifier such as a user account number … The user computer 10 is provided with appropriate software for allowing controlled access to a high resolution image media collection, such as a database, stored on memory storage device 14. The high resolution image media collection comprises at least one high resolution image media file and as previously discussed can include associated digital data. A low resolution copy of each high resolution digital image file along with any associated meta data/information (the combination of both files hereinafter referred to as the user low resolution image collection) is electronically sent to the service provider 80 for storage at the service provider 80 and is associated with the user)
a user associated with the user account  (Col 5 lines 24-60; One way in which an image can be associated with a user is the addition of metadata to the image media files(s) that reflects a specific user identifier such as a user account number, a user provided identifier with any combination of alphanumeric characters, or any other construct in the form of metadata.)
It would have been obvious before the effective filing date of the invention for the teachings of Sivan to be modified so that the low and high resolution stored in the server are associated with an user who has an  account and to teach a user associated with the user assist in reestablishing the high resolution images at the user computer with little or no cost to the user in the event of a failure of a user memory storage device (McIntyre, Col 2 lines 40-46)

As per claim 9, Sivan / McIntyre disclose the method of claim 8.  Sivan discloses wherein determining the user accessed the first content item comprises determining the user performed at least one of the following actions with respect to the first content item: shared the content item, edited the content item, or viewed the content item. (Col 4 lines 33-65;  Upon selecting the portion 13, the client calculates size data uniquely specifying the portion 13. For example, the size data may include the upper left and lower right coordinates 14 and 15, respectively, of the portion, Note: the user viewed the content in order to select the portion 13)

As per claim 11, Sivan / McIntyre discloses the method claim 8.  Sivan discloses further comprising: determining an expected use for the first content item and an expected use for the second content item; and wherein identifying the second content item is based on determining a relationship between the expected use of the first content item and the expected use of the second content item.  (Col 4 lines 33-65;  The low-resolution graphic file 11 is compressed in accordance with JPEG format and downloaded through the Internet to a client. The client decompresses and displays on the display device the corresponding low-resolution reference image … Upon selecting the portion 13, the client calculates size data uniquely specifying the portion 13. For example, the size data may include the upper left and lower right coordinates 14 and 15, respectively, of the portion 13; Col 4 line 66 – Col 5 line 8; 


As per claim 15, please see the discussion under claim 1 as similar logic applies.

As per claim 16, please see the discussion under claim 9 as similar logic applies.

As per claim 18, please see the discussion under claim 7 as similar logic applies.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) / McIntyre (US 7,467,160) further in view of Samii et al. – hereinafter Samii (US 2014/0169684) 

As per claim 4, Sivan / McIntyre disclose the system of claim 1.  The combination of teachings of Sivan/ McIntyre fail to disclose wherein determining the relationship between the first content item and the second content item comprises determining a distance metric between the first content item and the second content item.  
([0061];Fig. 8)
It would have been obvious before the effective filing date of the invention for the combination of teachings of Sivan/ McIntyre to be modified so that the server determines a distance metric between the first and second content to detect similarity as taught by Samii.  The combination of prior art elements would have yielded predictable results of viewing better images of vacation pictures in the same background settings that was selected that the user is part of in an efficient manner. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) / McIntyre (US 7,467,160) further in view of Kaminski, Jr. (US 8,156,132)

As per claim 5, Sivan / McIntyre disclose the system of claim 1.  The combination of teachings of Sivan/ McIntyre fail to teach further comprising instructions that, when executed by the at least one processor, cause the system to: access metadata associated with the first content item and metadata associated with the second content item; and wherein determining the relationship between the first content item and the second content item is based on a comparison of the metadata associated with the first content item and the metadata associated with the second content item.
Kaminski, Jr. discloses , when executed by the at least one processor, cause the system to: access metadata associated with the first content item and metadata associated with the second content item; and wherein determining the relationship between the first content item and the second content item is based on a comparison of the metadata associated with the first content item and the metadata associated with the second content item.  (Col 6 lines 3-33;  
It would have been obvious before the effective filing date of the invention for the combination of teachings of Sivan / McIntyre to be modified so a fingerprint which contains metadata relating to the low resolution image is compared to the higher resolution image for the user stored on the web server to find similarities between images.  The combination of prior art elements would have yielded predictable results of viewing better images of the same background settings that was selected that the user is part of during travel in an efficient manner. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) / McIntyre (US 7,467,160) further in view of Pollack et al. – hereinafter Pollack (US 2004/0024643)

As per claim 12, Sivan / McIntyre discloses the method of claim 8.  The combination of teachings of Sivan / McIntyre fails to teach wherein providing the second content item for storage on the client device causes the client device to remove a previously stored content item from the storage of the client device.  
Pollack discloses wherein providing the second content item for storage on the client device causes the client device to remove a previously stored content item from the storage of 
It would have been obvious before the effective filing date of the invention for the teachings of Sivan/ McIntyre to be modified so that the old files on the clients local storage are deleted when receiving an updated second image file from a server as taught by Pollack.  This would have enabled the user to save space on the hard drive. 

Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) / McIntyre (US 7,467,160) further in view of Yang et al. – hereinafter Yang (US 2010/0185987)

As per claim 13, Sivan / McIntyre disclose the method of claim 8.  The combination of teachings of Sivan/ McIntyre fail to teach wherein the previously stored content item comprises a content identifier corresponding to the second content item, the content identifier associated with a content pointer that identifies the location of the content item within the content management system.
Yang discloses wherein the previously stored content item comprises a content identifier corresponding to the second content item, the content identifier associated with a content pointer that identifies the location of the content item within the content management system. ([0035] In Table 3, `importUri` indicates a URI of a thumbnail group image and `protocolInfo` indicates a file format of a thumbnail group image. In Table 3, the URI of the thumbnail group image is `http://a.b.c.d/.about.abc/160/320/thumbnail_group.jpg` and the file format is `JPEG`.
[0036;  Further, the first memory 18 stores a URI of an original image file corresponding to each thumbnail included in the thumbnail group image.)


As per claim 14,  Sivan / McIntyre disclose the method of claim 8.  Yang discloses wherein identifying the second content item is based on determining a storage file hierarchy relationship between the first content item and the second content item. ([0035] In Table 3, `importUri` indicates a URI of a thumbnail group image and `protocolInfo` indicates a file format of a thumbnail group image. In Table 3, the URI of the thumbnail group image is `http://a.b.c.d/.about.abc/160/320/thumbnail_group.jpg` and the file format is `JPEG`.
[0036;  Further, the first memory 18 stores a URI of an original image file corresponding to each thumbnail included in the thumbnail group image.)

As per claim 19, please see the discussion under claim 14 as similar logic applies.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) / McIntyre (US 7,467,160) further in view of Mack et al. – hereinafter Mack (US 2002/0054115)

As per claim 10, Sivan/ McIntyre disclose the method of claim 8.  The combination of teachings of Sivan/ McIntyre fail to teach categorizing the first content item based on metadata corresponding to the first content item; and wherein identifying the second content item 
Mack discloses categorizing the first content item based on metadata corresponding to the first content item; ([0017]; A conventional program 32 is also stored for receiving, storing, and downloading a plurality of clip art images, i.e., a series of various graphical images provided in a number of different and separately downloadable categories by the server and which can be individually selected and incorporated into the sticker as it is created by the user. ) 
and wherein identifying the second content item comprises identifying the second content item based determining the first content item and the second content item belong to a same category of content items. ([0029]; "Clip Art Pictures" being shown in menu box 102, several different server directory listings, each representing a "category” of related images, will be presented in a pull-down menu 108 (FIG. 10). By clicking on the "Show" button 109, the selected category of clip art pictures or images will be presented as a spaced series of small, low resolution thumbnail pictures 104, as can be seen in FIG. 10 wherein the selected category of clip art pictures is "borders_frames". These thumbnail pictures 104 are the low resolution (e.g., 72 dpi) files downloaded from the server's directories 42 (FIG. 2) and scaled down to fit in the window spaces 104 as shown, it being recognized that similar high resolution images exist in directories 42 for producing the final sticker image suitable for printing. The series of separate graphical images or pictures 104 are presented in the window 100 with a conventional scroll bar 106 being provided along the right-hand side of the window so that additional images 104 (not shown herein) can be included within a single viewable category as necessary.)	It would have been obvious before the effective filing date of the invention for the combined teachings of Sivan / McIntyre to be modified so that the first image and second image are identified and corresponds to the low and high resolution are of the same category. This would have enabled the user to create a real-world version of the image creation, such as a 

	As per claim 17, please see the discussion under claim 1 as similar logic applies.

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (See discussion under 112 1st paragraph)

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form. 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available through

/Chirag R Patel/
Primary Examiner, Art Unit 2454